IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-67,418-02


                         EX PARTE MICHAEL JACQUES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 20020D03178 IN THE 384TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Jacques

v. State, 08-02-00491-CR (Tex. App.– El Paso Aug. 12, 2004).

        Applicant contends that he is actually innocent based on newly discovered evidence, false

testimony, and unreliable science. Applicant, through counsel, has filed a 96 page memorandum.

Counsel signed a certificate of compliance, stating the memorandum was exactly 15,000 words, in
                                                                                                      2

accordance with Rule 73.1(d) of the Texas Rules of Appellate Procedure. Rule 73.1 states:

               Length. Each ground for relief and supporting facts raised on the form
               shall not exceed the two pages provided for each ground in the form.
               The applicant or petitioner may file a separate memorandum. This
               memorandum shall comply with these rules and shall not exceed
               15,000 words if computer-generated or 50 pages if not. If the total
               number of pages, including those in the original and any additional
               memoranda, exceed the word or page limits, an application may be
               dismissed unless the convicting court for good cause shown grants
               leave to exceed the prescribed limits. The prescribed limits do not
               include appendices, exhibits, cover page, table of contents, table of
               authorities, and certificate of compliance.


       TEX . R. APP . P. 73.1(d). Given the extreme length of Applicant’s attached memorandum,

additional facts are needed in order for this Court to ascertain whether this application is in

compliance with the rules. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

memorandum, excluding appendices, exhibits, cover page, table of contents, table of authorities, and

certificate of compliance, is 15,000 words or less. The trial court shall also make findings of fact

and conclusions of law as to whether Applicant’s memorandum is in compliance with TEX . R. APP .

P. 73.1(d). The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: November 19, 2014
Do not publish